Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10767348. Although the claims at issue are not identical, they are not patentably distinct from each other because the dependent claims have very minor differences and the independent claims are lacking only the grid system of the patented case.  The pending claims are an obvious variant made by removing a limitation or giving configuration of the inhibited control based on the terrain.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 12, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownell US 3735876  in view of Koga US 20190028676 A1.
As to claim 1 and included method claim 12 and lesser included machine claim 20, a mobile work machine, comprising: 
a frame [Brownell: Fig. 1 e.g., the vehicle body]; 
a set of ground engaging elements movably supported by the frame and driven by a power source to drive movement of the mobile work machine [Brownell: Fig. 1 e.g., wheels]; 
a movable element movably supported by the frame to move relative to the frame [Brownell: Fig. 1 e.g., working arm #14]; 
an actuator coupled to the movable element to controllably drive movement of the movable element [Brownell: Fig. 1 e.g., #22]; 
a control system that generates an actuator control signal, indicative of a commanded movement of the actuator, and provides the actuator control signal to the actuator to control the actuator to perform the commanded movement [Brownell: C1L35-50]; and 
a stability system, coupled to the control system, that determines whether the commanded movement will result in an unstable state of the mobile work machine and, if so, generates a restriction signal, restricting the commanded movement to avoid the unstable state [Brownell: C1L35-50, C5L56-C6L52].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the vehicle of Brownell with the stability control of the Brownell referenced in the description as it merely involves using a known device in a known way with predictable results with the benefit of vehicle safety. 
Brownell does not explicitly identify the area around the machine. Koga discloses a terrain identifier configured to identify a characteristic of terrain in a geographic area around the mobile work machine and generate a terrain signal indicative of the identified terrain [Koga: Fig. 3 reference #F6 e.g., the drone creates topographical data for the area around the machine.]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brownell with the topographical data of Koga because it uses a known device in a known way with predictable results with the benefit of a stable configuration of a work machine on various inclines. While Brownell uses mercury levels for control modernizing to a cpu that has modern sensor inputs would easily allow for inputs of the greater area around the mobile work machine as Koga can supply. 
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. Applicant argues that the last limitation of claim 1 and 20 is not taught.
	The first portion of the arguments focus on how Brownell’s controls are based on the ground under the machine which Applicant argues is not around the machine. Examiner is taking broadest reasonable interpretation of the word around. Using Dictionary.com the broadest reading of “around” is somewhere near or about; nearby. The ground under the mobile work machine is within the dictionary definition. None the less, does disclose generating a terrain signal for around the mobile work machine.
	Applicant further argues that the mobile work machine is not limited by the terrain signal. Brownell uses a mercury level to create the terrain signal and this is used for releveling the machine and control limits associated with the “point” and level (C5L56-C6L52, Abstract ties levelness to remote point). 
	Applicant lastly, argues that the motivation to combine is not derived from the reference themselves. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Unstable equipment is a known problem with work equipment and this has the inputs that go into calculating the center of mass of the machine. A stationary machine only needs to factor in the center of mass changing with relation to the moving components. When a machine moves across terrain the levelness of that terrain impact the center of gravity and thereby the stability. Keeping a machine stable is a known motivation addressing a known problem with known inputs that impact the known machine physics related to center of gravity and stability. 
Because of the dictionary definition, the limitations based on point and levelness, and the combination as needed to address the greater surroundings, the rejection is maintained.   

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 2-11 and 13-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2015/186179 A1 This control system controls construction machinery that comprises a work machine that includes a bucket having a plurality of tilt mechanisms. The control system comprises: a tilt angle sensor that is disposed on the bucket and can detect the incline angle relative to a horizontal plane, said tilt angle sensor detecting tilt angle data indicating the angle of rotation of the bucket about the tilt axis; a data acquiring unit to which the tilt angle data from the tilt angle sensor is output; a data fixing unit that makes, based on a fixing command, fixed data from the tilt angle data that is output to the data acquiring unit; and a work machine control unit that controls the work machine on the basis of the fixed data until the fixing command is released.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665